The Chancellor.
Teutonia Lodge, No. 177, L. O. H., is an unincorporated benevolent association located in Jersey City. It has for its object the mutual aid of its members. As its name suggests, *332it is one of a large number of like societies of the same order. These societies are chartered by the grand lodge of the United States, and they owe allegiance to the grand lodge of the respective states in which they are located. They are all subordinate to the grand lodge of the United States. The complainants being the majority of the members for the time being of Teutonia Lodge, No. 177, D. O. H., withdrew from the jurisdiction of the grand lodge of this state, and surrendered their charter accordingly. The minority of the members continued steadfast in their allegiance, and the charter was duly delivered to them as the lodge, and they ever since have been recognized by the grand lodge of this state and the' grand lodge of the United States, as Teutonia Lodge, No. 177, D. O. H. After the charter was delivered to them, they being fully organized, appointed a committee to demand from John Altmann, the late treasurer, (he was one of those who withdrew,) the money of the lodge in his hands. He refused to pay it over, and the committee brought suit against him in the Supreme Court of this state, in their own names, to recover it. After a trial they recovered judgment against him for the money, -and issued execution thereon. He and the rest of the members who withdrew, filed their bill to restrain them from collecting the amount due upon the execution. The defendants have answered. The truth of the facts stated in the-answer was admitted on the argument. The question presented is, which of these bodies, both bearing the same name and each being composed of part of the members who, at the time-of the withdrawal, constituted Teutonia Lodge, No. 177, L>. O. H., is to be regarded as the society. There can be no-doubt that that one which remained true to its allegiance to the grand lodge of the United States and the grand lodge of this state, and as a consequence holds the charter, is, for the purposes of this controversy, to be adjudged to be Teutonia Lodge, No. 177, D. O. H., and as such, to be entitled to the property of the society. Hendrickson v. Showell, Saxt. 577.
Altmann, in his affidavit appended to- the bill, swears (though the bill is silent on the subject,) that the money received by *333him as treasurer is not in his hands or under his control, but is deposited in the Hudson City Savings Bank, in the names of three trustees appointed by the lodge, and the complainants’ counsel insists that the defendants ought not, therefore, to be permitted to compel him to pay the amount out of his own property. But the constitution of the lodge makes the treasurer the custodian of all the money of the lodge and holds him responsible therefor; and it .does not appear whether “the lodge” to which he refers, is the lodge constituted by the members who withdrew, or the lodge as it was constituted before that time. And, moreover, the judgment at law has fixed his liability.
The injunction will be dissolved, with costs.